Citation Nr: 1411501	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-45 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased disability evaluation for right inguinal hernia, currently rated at 30 percent.  


REPRESENTATION

Alabama Department of Veteran Affairs


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1964 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that continued the Veteran's rating for inguinal hernia at a zero percent disability evaluation.  In June 2013, the RO increased the assigned disability evaluation for inguinal hernia to 30 percent.  As the Veteran is presumed to seek the highest possible rating for his disability, this rating decision does not resolve the Veteran's increased rating claim and it remains on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993).

The Board has reviewed all evidence of record, including that found on Virtual VA.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's right inguinal hernia is currently rated as 30 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7338.  Under that code section, a 30 percent evaluation is assignable for a small, postoperative recurrent, or unoperated irremediable, inguinal hernia, not well supported by truss or not readily reducible.  38 C.F.R. § 4.114, Diagnostic Code 7338.  A 60 percent evaluation is assignable for a large postoperative and recurrent inguinal hernia, not well supported under ordinary conditions and not readily reducible, when considered inoperable.  Id.

The August 2010 VA examiner concluded that the Veteran has a postoperative and recurrent right inguinal hernia measuring 6 centimeters in size.  The examiner noted that the hernia is not reducible but is remediable and operable.  The Veteran stated on his November 2010 Form 9 that he was advised by his private physician at St. Vincent's East that he would have "only a 50 percent chance of survival" if he attempted to have the hernia repaired again.  A review of the file reveals that a record of this opinion, if any, has not been associated with the claims file.  Therefore, a remand is necessary in an attempt to obtain such, along with any other pertinent private treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide completed release forms (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers, including St. Vincent's East, who have treated him for his inguinal hernia.

Upon receipt of proper authorization, the RO should make reasonable attempts to obtain any outstanding private records and associate them with the claims file.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2.  If the issue remains denied, issue another supplemental statement of the case, then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


 
_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


